Exhibit 10.553

PROPERTY TAX SERVICES AGREEMENT

This Property Tax Services Agreement (this “Agreement”), dated as of January 1,
2004 (the “Effective Date”), is entered into by and between INVESTORS PROPERTY
TAX SERVICES, INC., an Illinois corporation (“Service Provider”) and INLAND
WESTERN RETAIL REAL ESTATE ADVISORY SERVICES, INC., an Illinois corporation (the
“Business Manager”).

RECITALS

WHEREAS, Service Provider is in the business of providing certain property tax
services, including without limitation, the property tax services described and
set forth in Exhibit A hereto (collectively, the “Services”); and

WHEREAS, the Business Manager is desirous of retaining Service Provider to
perform the Services for the Business Manager in connection with the Real Estate
Business (as defined herein) for the benefit of REIT (as defined herein) and/or
its Affiliates (as defined herein), and Service Provider is willing to perform
the Services, subject to the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and obligations set
forth below, the parties hereto, intending to be legally bound, agree to the
foregoing and as follows:

ARTICLE I
DEFINITIONS

“‘Affiliate” shall mean, except as otherwise provided herein, with respect to
any Person, any Person directly or indirectly controlling, controlled by or
under common control with, that Person. For the purposes of this definition,
“control” (including, with correlative meaning, the terms “controlling,”
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of management and
policies of that Person through the ownership of voting securities, by contract
or otherwise. With respect to the Business Manager, any entity representing a
joint venture or similar arrangement in which the Business Manager, or an entity
controlled by the Business Manager, is the general partner or managing member
shall be deemed to be an “Affiliate” of the Business Manager.

“Business Management Agreement” shall mean that certain Advisory Agreement,
dated as of September 18, 2003, as amended from time to time, between the
Business Manager and REIT.

“Person” shall mean an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Real Estate Business” shall mean (i) any business activities conducted by REIT
so long as REIT remains qualified as a “real estate investment trust” under
Section 856 the Internal Revenue Code of 1986, as amended, and (ii) any business
that is consistent with and limited to the description of the business of REIT
contained in the prospectus forming a part of the Registration Statement on Form
S-11 (No. 333-122743), as amended, filed by REIT with the Securities and
Exchange Commission pursuant to the Securities Act of 1933, as amended.

“REIT” shall mean Inland Western Retail Real Estate Trust, Inc., a Maryland
corporation.











ARTICLE II
PERFORMANCE OF SERVICES

2.1 Service Provider agrees to perform the Services for the Business Manager in
connection with the Real Estate Business of the REIT and/or its or their
Affiliates. Service Provider shall perform and provide the Services in a
professional manner and in accordance with all laws, statutes, ordinances,
codes, rules and regulations applicable to the Services. Service Provider, at
Business Manager’s cost, may employ, contract with or use the service of any
third party in connection with the performance of the Services as the Service
Provider deems reasonably necessary or desirable, including independent, outside
counsel.

2.2 The Business Manager and Service Provider acknowledge that the relationship
created hereby is on an exclusive basis as to Business Manager such that during
the Initial Services Term and any Additional Services Term (except during any
period that Service Provider is in default hereunder), (x) the Business Manager
shall be required to retain only the Service Provider to perform all of the
Services or any individual Service, (y) the Business Manager shall not be
permitted to retain third parties to perform for the Business Manager services
the same as or similar to the Services or any individual Service, but that in
any event Service Provider shall be permitted to perform the Services or any
individual Service for any other parties.

ARTICLE III
TERM AND TERMINATION

3.1 Subject to the termination provisions set forth in this Article III, this
Agreement shall continue for an initial period of four (4) years from the
Effective Date (“Initial Services Term) and shall be automatically renewed for
consecutive three (3) year terms thereafter (each an “Additional Services Term”)
unless earlier terminated as hereafter provided.

3.2 At any time during the Initial Services Term or at any time during an
Additional Services Term, the Business Manager may terminate this Agreement for
cause (i.e., a material default by Service Provider hereunder) upon ten (10)
days’ prior written notice to Service Provider; provided, however, that prior to
exercising its rights under this Section 3.2, the Business Manager shall notify
Service Provider of any default, and Service Provider shall have thirty (30)
days after receipt of the notice to cure the default to the Business Manager’s
reasonable satisfaction. As full compensation to which Service Provider shall be
entitled, the Business Manager shall promptly make payment to Service Provider
as provided in Article V below for the Services performed prior to the effective
date of termination in compliance with the terms and provisions of this
Agreement.

3.3 At any time during the Initial Services Term or during an Additional
Services Term, the Business Manager shall have the right to terminate this
Agreement, without cause, by providing not less than sixty (60) days’ prior
written notice to Service Provider of any election to so terminate and
specifying the effective date of such termination; provided, however, in such
event, Service Provider shall be entitled to and shall be paid a termination fee
equal to the product of: (a) the average monthly compensation, set forth on
Exhibit A, for the six (6) months immediately preceding the month in which the
Service Provider is served the termination notice from the Business Manager,
multiplied by (b) six (6) (“Termination Fee”). The Termination Fee shall be paid
on the effective date of such termination with a credit to Business Manager for
compensation paid to Service Provider for the period from the date of Service
Provider’s receipt of the termination notice to and including the effective dale
of such termination.

3.4 Provided that Service Provider is not providing or is terminating such
Services to all other clients of Service Provider, and no affiliate of Service
Provider is providing or is undertaking to provide such Services, Service
Provider, at any time during the Initial Services Term or during an Additional











Services Term, may elect to limit one or more of the Services it is providing to
the Business Manager upon not less than sixty (60) days’ prior written notice to
the Business Manager, specifying the effective date such Services shall no
longer be performed and describing in reasonable detail the Services to be
terminated. As full compensation to which Service Provider shall be entitled,
the Business Manager shall promptly make payment to Service Provider as provided
in Article V below for Services performed prior to the effective date of
termination in compliance with the terms and provisions of this Agreement.

3.5 If at any time during the Initial Services Term or any Additional Services
Term the REIT has had a Change of Control, as hereinafter defined, Service
Provider shall have the right to terminate this Agreement, without cause, upon
written notice to Business Manager. At any time during the Initial Services Term
or any Additional Services Term, and the REIT has not had a Change of Control,
Service Provider shall have the right to terminate this Agreement, without
cause, by providing not less than one hundred eighty (180) days’ prior written
notice to the Business Manager, specifying the effective date of such
termination. The foregoing notwithstanding, Service Provider, upon ten (10)
days’ prior written notice to the Business Manager, may terminate this
Agreement, or decline to provide a particular Service hereunder upon the
occurrence of any of the following events:

(a) The Business Manager fails, in the absence of a bona fide dispute with
respect to any payment, to make payment for Services on its due date; provided,
however, the Business Manager may cure the breach up to three (3) times per
calendar year by making payment within ten (10) days of the Business Manager’s
receipt of written notice that it failed to make the payment when due;

(b) The Business Manager requests that Service Provider provide Services that in
the Service Provider’s opinion would violate any applicable law or the rules of
any regulatory body with jurisdiction and the Business Manager does not promptly
withdraw the request upon Service Provider’s notice to the Business Manager of
Service Provider’s aforesaid opinion;

(c) The Business Manager requests that Service Provider take any action that in
the Service Provider’s opinion would result in the commission of a fraud upon
any person or party and the Business Manager does not promptly withdraw the
request upon Service Provider’s notice to the Business Manager of Service
Provider’s aforesaid opinion;

(d) The Business Manager requests that Service Provider take any action that,
upon the advice of counsel to Service Provider, could subject Service Provider
to liability or material damages in civil litigation and the Business Manager
does not promptly withdraw the request upon Service Provider’s notice to the
Business Manager of Service Provider’s aforesaid advice of counsel; or

(e) The Business Manager requests that Service Provider provide Services that
upon advice of counsel to Service Provider would cause Service Provider or any
of its employees to be in violation of its professional code of ethics or other
ethical standards the Service Provider or any of its employees is subject to and
the Business Manager does not promptly withdraw the request upon Service
Provider’s notice to the Business Manager of Service Provider’s counsel’s
advice.

As full compensation to which Service Provider shall be entitled, the Business
Manager shall promptly make payment to Service Provider as provided in Article V
below for Services performed prior to the effective date of termination in
compliance with the terms and provisions of this Agreement.

3.6 Upon any termination of this Agreement or cessation of Services arising
under Sections 3.2 or 3.4 of this Agreement, during the Initial Services Term or
any Additional Services Term, Service Provider shall provide the Business
Manager with a reasonable opportunity to transition any terminated Services to
any replacement provider(s) designated by the Business Manager (“Replacement
Provider”), which period shall not be more than sixty (60) days from the date of
termination of this Agreement or specified terminated Services (the “Transition
Period”). During the Transition Period, Service Provider shall use reasonable
efforts to avoid causing any unnecessary interruption of the terminated Services
so as to











provide a smooth transition of such Services (the “Transition”). All services
related to Transition shall be deemed Services and subject to the charges and
fees set forth in Exhibit A attached hereto.

3.7 For the purposes hereof, the term “Change of Control” shall mean the
occurrence of any one or more of the following:

(a)

Any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the REIT to
any person or group of related persons for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended; provided, however, that any sale,
lease, exchange or transfer to (including, without limitation, any merger or
other business combination with or into) any of the following shall not
constitute a Change of Control: (i) any affiliate controlled by the REIT, (ii)
Inland Real Estate Corporation, (iii) Inland American Real Estate Trust, Inc.,
(iv) The Inland Group, Inc., or (v) any affiliate controlled by any of the
entities listed in clauses (i) through (iv) above (all of the entities described
in clauses (i) through (v) above are hereinafter sometimes referred to as the
“Inland Companies”;

(b)

The approval by the holders of the outstanding shares of the REIT of any plan or
proposal for the liquidation or dissolution of the REIT; or

(c)

Any person or group of related persons for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended (other than any one or more of the
Inland Companies) shall become the owner, directly or indirectly, beneficially
or of record, of shares of the REIT representing more than twenty-five percent
(25%) of the aggregate ordinary voting power represented by the issued and
outstanding common shares of the REIT.

ARTICLE IV
INTERNAL CONTROL PROCEDURES

As a public entity, REIT is required to comply with the requirements of Section
404 of the Sarbanes-Oxley Act of 2002, as may be amended from time to time
(“Section 404”). Notwithstanding anything to the contrary contained in this
Agreement (including, without limitation, Article III and Section 8.4 hereof),
if the Business Manager shall determine that, to provide services to and for the
benefit of the Business Manager and REIT, Service Provider must comply with the
requirements of Section 404, then the Business Manager and Service Provider
shall develop and implement an internal control plan or other processes and
procedures (or amend and revise any existing internal control plan, processes
and procedures) to comply with the requirements (collectively, the “Internal
Control Plan”). Once developed and implemented, Service Provider shall use its
reasonable best efforts to have its internal controls comply in all respects
with the requirements of Section 404. The cost and expense of development and
initial implementation of any Internal Control Plan shall be borne by all
clients of Service Provider that require Service Provider to comply with Section
404. Upon determination that an Internal Control Plan must be developed and
implemented, Service Provider, the Business Manager and all other clients of
Service Provider requiring Service Provider to comply with Section 404 shall, in
good faith, negotiate an equitable allocation of the costs and expenses of the
development and implementation of the Internal Control Plan between and among
the parties. The foregoing provisions regarding payment and allocation of the
costs and expenses of development and implementation of any Internal Control
Plan shall not apply to any Internal Control Plan developed and implemented, or
in the process of being developed and implemented, on or prior to the date of
this Agreement.

ARTICLE V
PAYMENT

Service Provider shall invoice the Business Manager monthly (or any other basis
as reasonably agreed to by the Business Manager) for any Services performed
during the immediately preceding











calendar month (or any other period agreed to by the Business Manager). Payment
shall be due thirty (30) days after the date of the Business Manager’s receipt
of the same and shall be as provided in Section 2 of Exhibit A attached hereto.
The compensation to be paid by the Business Manager under this Article V and
Section 2 of Exhibit A attached hereto shall constitute full and complete
payment for any and all services rendered and performed by Service Provider
under and pursuant to this Agreement, which compensation includes any and all
labor, costs and expenses incurred or to be incurred by Service Provider in
connection with its performance of the Services.

ARTICLE VI
RIGHT TO AUDIT

Service Provider shall keep and make available for the examination and audit of
or by the Business Manager, or the Business Manager’s authorized employees,
agents or representatives during normal business hours, and upon reasonable
prior notice, at the Business Manager’s cost, all data, materials and
information, including but not limited to records of all receipts, costs and
disbursements made by Service Provider with respect to the Services and all
Operating Expenses (as defined in Exhibit A attached hereto), all books,
accounts, memoranda, files and all or any other documents indicating,
documenting, verifying or substantiating the cost and appropriateness of any and
all costs, expenditures and receipts relating to the Services and/or Operating
Expenses. Service Provider shall allow the Business Manager (and any of the
Business Manager’s employees, representatives, accountants and auditors)
reasonable access to personnel, representatives and employees of Service
Provider and all books and records and other business records and files of
Service Provider that are reasonably required by the Business Manager for audit
and tax matters.

ARTICLE VII
CONFIDENTIALITY

7.1 During the term of this Agreement, the parties may communicate to each other
certain confidential information to enable Service Provider to perform the
services hereunder, and/or Service Provider may develop confidential information
for the Business Manager. Each party agrees:

(a) to treat, and to cause its employees, agents, subcontractors and
representatives, if any, to treat as secret and confidential, all confidential
information; and

(b) except as necessary in the performance of the Services, not to disclose any
confidential information or make available any reports, recommendations and/or
conclusions which Service Provider may make for the Business Manager to any
person, firm or corporation without first obtaining the Business Manager’s
written approval.

7.2 If any party learns that disclosure of confidential information is sought in
or by a court or governmental body of competent jurisdiction or through other
means, the party shall:

(a) give prompt notice to the other party prior to making the disclosure and
allow the other party, at its expense, to undertake appropriate action to
prevent disclosure of, or to obtain a protective order for, confidential
information;

(b) reasonably cooperate with the other party in its efforts to prevent or
obtain a protective order for disclosure; and

(c) disclose the minimum amount of information required to be disclosed.

















ARTICLE VIII
MISCELLANEOUS

8.1 Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the successors and assigns, if any, of each party hereto.

8.2 Governing Law; Jurisdiction. This Agreement shall be subject to and governed
by the internal laws of the State of Illinois without regard to principles of
choice of law. The parties hereto each agree that all disputes arising hereunder
shall be tried in the federal and state courts located in Cook County or DuPage
County, State of Illinois, and each party hereby agrees to submit to the
exclusive jurisdiction of those courts.

8.3 Waiver. Either party’s failure to exercise any right under this Agreement
shall neither constitute a waiver of any other terms or conditions of this
Agreement with respect to any other or subsequent breach, nor a waiver by that
party of its right at any time thereafter to require exact and strict compliance
with the terms of this Agreement.

8.4 Independent Contractors. The parties acknowledge and agree that they are
dealing with each other hereunder as independent contractors. Nothing contained
in the Agreement shall be interpreted as constituting either party to be the
joint venturer or partner of the other party or as conferring upon either party
the power or authority to bind the other party in any transaction with third
parties.

8.5 Equitable Relief and Monetary Damages. Each party hereto recognizes and
acknowledges that a breach by the other party to this Agreement will cause
irreparable damage to the non-breaching party that cannot be readily remedied in
monetary damages in an action at law. In the event of any default or breach by
either party, the non-breaching party shall be entitled to seek immediate
injunctive relief to prevent irreparable harm, loss or dilution in addition to
any other remedies available. Nothing herein shall limit a non-breaching party’s
right to seek monetary damages with respect to a breach.

8.6 Entire Agreement. This Agreement, including the exhibits hereto, constitutes
the entire agreement between the parties and contains all of the terms and
conditions of the agreement between the parties with respect to the subject
matter hereof. This Agreement supersedes any and all other agreements, whether
oral or written, between the parties hereto, including any Affiliates of Service
Provider, with respect to the subject matter hereof. No change or modification
of this Agreement shall be valid unless the same shall be in writing and signed
by the parties hereto.

8.7 Severability. If any provisions of this Agreement, or the application of any
such provisions to parties hereto, shall be held by a court of competent
jurisdiction to be unlawful or unenforceable, the remaining provisions of this
Agreement shall nevertheless be valid, enforceable and shall remain in full
force and effect, and shall not be affected, impaired or invalidated in any
manner.

8.8 Headings. The headings in this Agreement are inserted for convenience only
and are not to be considered in the interpretation or construction of the
provisions hereof.

8.9 Notices. All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given or delivered:

(a) when delivered personally or by commercial messenger;

(b) one (1) business day following deposit with a recognized overnight courier
service, provided the deposit occurs prior to the deadline imposed by the
overnight courier service for overnight delivery; or











(c) when transmitted, if sent by facsimile copy, provided confirmation of
receipt is received by sender and such notice is sent by an additional method
provided hereunder;

in each case above provided the notice or other communication is addressed to
the intended recipient thereof as set forth below:

 

If to Service Provider, to:

 

Investors Property Tax Services, Inc.

 

 

2901 Butterfield Road

 

 

Oak Brook, IL 60523

 

 

Attention: Elliot Kamenear

 

 

Facsimile: (630) 218-4955

 

If to the Business Manager, to:

 

Inland Western Retail Real Estate Advisory Services, Inc.

 

 

2901 Butterfield Road

 

 

Oak Brook, IL 60523

 

 

Attention: Roberta S. Matlin

 

 

Facsimile: (630) 218-4955

A party’s address for notice may be changed from time to time by notice given to
the other party in the manner herein provided for giving notice.

8.10 Further Assurance. Each party to this Agreement agrees to execute and
deliver any and all documents, and to perform any and all further acts that may
be reasonably necessary to carry out the provisions of this Agreement and the
transactions contemplated hereby.

8.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

8.12 Assignment. The Business Manager shall not assign this Agreement without
the prior express written consent of the Service Provider; provided, however, if
the REIT shall acquire or consolidate its business with the Business Manager,
this Agreement shall be and be deemed assigned by the Business Manager to the
REIT with the REIT assuming all of the obligations of Business Manager under the
terms of this Agreement effective the date of such acquisition or consolidation.
Service Provider shall not assign this Agreement without the prior express
written consent of the Business Manager.

8.13 Furtherance of Prior Agreement. This Agreement is made in furtherance of
that certain Services Agreement dated as of January 1, 2004 among the Business
Manager, the Service Provider and others (“Prior Agreement”) to more fully set
forth the duties and obligations of the parties hereto contemplated under the
Prior Agreement. Accordingly, this Agreement shall supersede the Prior Agreement
in all respects in connection agreements of the parties hereto made in this
Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

THE BUSINESS MANAGER:

 

SERVICE PROVIDER:

 

 

 

INLAND WESTERN RETAIL REAL ESTATE ADVISORY SERVICES, INC., an Illinois
corporation

 

INLAND PROPERTY TAX SERVICES, INC.,
an Illinois corporation

By: 


/s/ Brenda Gail Gujral

 

By: 


/s/ Lori Ann Ogolini















Name: 

Brenda Gail Gujral

 

Name: 

Lori Ann Ogolini

Its: 

Vice President

 

Its: 

Vice President




















EXHIBIT A

1. Services: The services to be provided under this Agreement shall be provided
on an on-going, continuous basis throughout the Services Term, unless otherwise
requested by the Business Manager. Service Provider agrees to provide to the
Business Manager property tax services, including, without limitation, the
following:

(a)

Tax Reduction Services

·

Monitor, review and analyze all properties on an annual basis, and then target
and prioritize properties with an assessor’s market value which is greater than
that which can be supported by the property’s prior year’s performance.

·

Meetings (or coordinate with local counsel meetings) with assessors, argue
before Boards of Review and other appropriate governmental authorities and
levels of appeal for a reduction in market value and a corrected assessed value.

·

Meetings (or coordinate with local counsel meetings) with appraisers and obtain
preliminary numbers to determine whether an appraisal will support a lower
market value.

·

Supply applicable information and direction to assigned attorneys.

·

Follow up and attempt for find solutions to on-going problems and issues, such
as real estate tax billings and required notification to tenants of real estate
tax increases.

·

Seek new and innovative ways to obtain a lower property market value, such as
purchase price allocation, filing on only selected parcels and properties.

·

Provide tax projections, tax reduction programs and tax billing backup to area
managers and acquisitions personnel.

(b)

Tax Administration Services

·

Coordinate payment of real estate taxes

·

Account for all bills to be processed at any given installment, and follow up on
missing bills

·

Data entry of tax amounts and equalized values when available

·

Provide copies of documents as requested and needed (follow up on cancelled
checks; monitor payment by third parties;

·

communicate with interested parties; and forward tax bills to purchasers and
other parties as necessary)

·

With respect to property acquisitions; research circumstances of real estate
tax; copy documents as needed; establish computer records and physical files;
order tax maps; and communicates with interested parties

·

With respect to plats of subdivision/annexation: contact Maps division
departments for replacement tax parcel numbers; updates computer records; orders
tax maps; and communicates with interested parties

















·

With respect to property disposition: updates computer records and communicates
with interested parties

·

With respect to property financing: updates computer records

2. Compensation: Service Provider shall be paid for all services rendered under
this Agreement as follows:

(a) The compensation, costs, expenses and disbursements to be charged by Service
Provider shall be the actual time (on and hourly basis, in increments of
one-tenth of one hour) spent by the employees of Service Provider, at an hourly
billing rate of $65.00 per hour far Lori Ann Ogolini and other highly skilled
personnel, and $35.00 per hour for all other employees of Service Provider,
performing any Services. From time to time upon the Business Manager’s request,
Service Provider shall provide a list of all employees of Service Provider
providing any of the Services under this Agreement. Additionally, the
aforementioned billing rates shall be subject to change by Service Provider on
an annual basis (as of January 1 of each calendar year), provided, however, that
the billing rates charged by Service Provider hereunder shall be no greater than
the billing rates charged to any other client of Service Provider. Each employee
of Service Provider shall keep and maintain, and make available to the Business
Manager upon request, a record (“Timesheets”) of all the Business Manager
transactions on which each such employees work, which record shall set forth the
following: (i) the specific matter worked on; (ii) the Business Manager entity
for which the Services are being performed; (iii) the actual amount of time
spent on the matter for the applicable calendar month and for the
transaction/matter on a cumulative basis; (iv) the hourly billing rates
applicable to the employee; and (v) a general description of the nature of the
work and services performed. Each invoice for Service rendered by Service
Provider shall include a copy of each employee’s Timesheets supporting the
amount requested for payment in the invoice.

(b) At the end of each calendar year during the term of this Agreement, Service
Provider shall prepare and forward to the Business Manager a statement,
certified by Service Provider as being true and correct, setting forth the
following: (i) the total amount of fees and other compensation paid by the
Business Manager for the Services rendered under this Agreement for the
applicable calendar year pursuant to Section 2(a) above (the “Paid Fees”); and
(ii) the amount of Service Provider’s Operating Expenses (hereinafter defined)
for the applicable calendar year (the “Annual Operating Expenses”). If, for any
calendar year, the amount of Paid Fees is less than the Business Manager’s Pro
Rata Share (hereinafter defined) of Annual Operating Expenses, then the Business
Manager promptly shall pay to Service Provider Business Manager’s Pro Rata Share
of the deficiency. If, for any calendar year the amount of Paid Fees exceeds the
Business Manager’s Pro Rata Share of Annual Operating Expenses, then Service
Provider promptly shall refund to the Business Manager Business Manager’s Pro
Rata Share of the excess.

(c) For the purposes hereof, the “Business Manager’s Pro Rata Share” shall be a
fraction, the numerator of which shall be the total number of tax parcel
identification numbers (as of the end of the applicable calendar year) relating
to all properties owned by the Business Manager and its subsidiaries, and the
denominator of which shall be the aggregate number of tax parcel identification
numbers (as of the end of the applicable calendar year) relating to all
properties owned by all clients (including the Business Manager) of Service
Provider.

(d) For the purposes hereof, the term “Operating Expenses shall mean any and all
actual, out-of-pocket costs and expenses incurred by Service Provider in
connection with

















the performance and rendering of services that are the same as or substantially
similar to the Services to all of Service Provider’s clients (including the
Business Manager), which costs and expenses may include, without limitation or
duplication: (1) the salaries, employee benefits and bonuses of its employees;
(2) copy costs; (3) administrative overhead; (4) rent for office space; and (5)
costs of materials and supplies. Service Provider shall keep and maintain books
and records setting forth all Operating Expenses. Service Provider represents
that, to its knowledge, the rates and other charges payable by the Business
Manager under this Agreement do not and shall not exceed the market rate for
similar services provided to companies of size, nature and business similar to
Business Manager or REIT. If the Business Manager determines that any of the
rates and/or other amounts charged by Service Provider under this Agreement
shall exceed the market rate for similar services provided to companies of size,
nature and business similar to the Business Manager or REIT, then the Business
Manager and Service Provider shall negotiate in good faith to adjust the rates
and other amounts to market.















